Citation Nr: 0012665	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-29 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to an effective date for the grant of service 
connection for major depression/dysthymic disorder, prior to 
May 9, 1991.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1965.

In September 1995 the Board of Veterans' Appeals (Board) 
granted service connection for major depression.  In a May 
1996 rating decision the RO assigned a 30 percent evaluation, 
and an effective date of service connection, back to the date 
of the veteran's claim that had been received on May 9, 1991.  
The veteran appealed the rating assigned.  Ultimately, in a 
March 1997 rating decision, the RO granted a 100-percent 
evaluation thus resolving the claim for an increased rating.  
Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board notes 
that this total schedular evaluation was made effective from 
May 9, 1991 as well.  The veteran, however, has appealed the 
effective date of service connection.

In March 2000 the Board received additional evidence and 
argument from the veteran.  In an accompanying statement, he 
indicated that he did not want his case "set back and given 
a new case and it take another 3 - 8 years [sic]."  The 
Board construes this as a waiver of RO consideration of the 
recently submitted evidence.  38 C.F.R. § 20.1304 (1999).  
Moreover, much of the evidence has already been of record 
anyway, i.e. copies of old medical evaluations; the rest of 
it is irrelevant, i.e. photographs preceding service and a 
psychological evaluation from February 2000.  Therefore, 
since the case does not need to be returned to the RO for 
consideration of this additional material, appellate review 
may now proceed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Entitlement to service connection for a psychiatric 
disability was denied in a November 1967 rating decision 
which was not timely appealed.

3.  The veteran's reopened claim of entitlement to service 
connection for a psychiatric disability was received on June 
25, 1990.


CONCLUSION OF LAW

Entitlement to an effective date of June 25, 1990 for service 
connection for major depression/dysthymic disorder is 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a neuropsychiatric condition was 
denied in a November 1967 rating decision.  The notice letter 
sent to the veteran, dated the same month, reflects this 
result and contains notice of the veteran's appellate rights.

No timely appeal is of record pertaining to that decision.  
See 38 U.S.C.A. § 7105.

On June 25, 1990 the RO received a document from the veteran 
in which he essentially requested that his claim of service 
connection for a "disability" be reopened.  He apparently 
submitted copies of service medical and personnel records 
that had already been considered, but that documented his 
psychiatric complaints.  The RO construed his statement as an 
attempt to reopen his service-connection claim for a 
psychiatric disability.

In a September 1990 letter to the veteran, the RO indicated 
that service connection was denied for a psychiatric 
disability since no new and material evidence had been 
submitted to reopen the claim.

On May 9, 1991 the veteran submitted a request to reopen his 
claim for a psychiatric disability.

The RO denied the claim in a November 1991 letter, holding 
that no new and material evidence had been submitted.  The 
veteran then filed a timely notice of disagreement.  In an 
August 1992 RO hearing officer's decision, it was found that 
new and material evidence had been submitted, but service 
connection for a psychiatric disability nonetheless remained 
denied.  Ultimately, the Board granted service connection for 
major depression in its September 1995 decision.  The Board 
based its decision, in part, on an April 1995 VA physician's 
opinion that it specially obtained.

A notice of disagreement generally must be filed within one 
year from the date of mailing of notice of the result of 
initial review or determination.  If no notice of 
disagreement is filed in accordance with the law, the action 
or determination shall become final and the claim will not 
thereafter be reopened or allowed, except as may otherwise be 
provided.  38 U.S.C.A. § 7105.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date for an award of disability 
compensation shall be the day following the date of discharge 
or release if application therefor is received within one 
year from such date of discharge.  38 U.S.C.A. § 5110(b)(1).  
Otherwise, the effective date shall not be earlier than the 
date of receipt of application thereof.  38 U.S.C.A. 
§ 5110(a).

Since the November 1967 rating decision was a final 
disallowance--unappealed by the veteran even though he was 
given notice of his appellate rights--the veteran cannot be 
awarded an effective date back to 1967.  By law, he can only 
be awarded an effective date for service connection back to 
the date of the "reopened" claim.

In this case, the RO construed the veteran's May 9, 1991 
claim as the reopened claim.  The Board finds, however, that 
the June 25, 1990 document, albeit vague, is reasonably 
interpreted as a claim of service connection for a 
psychiatric disability.  The RO construed it this way and the 
Board concurs.  Since the veteran filed the May 1991 document 
within a year of the September 1990 denial, the May 1991 
document may, in turn, be interpreted as a notice of 
disagreement.  Therefore, the 1990 claim, which was 
ultimately granted, remained open.  The date of the reopened 
claim for service connection is thus June 25, 1990, and the 
veteran is entitled to have service connection granted 
starting from that date.  The Board notes that this partial 
allowance does not mean the 100-percent evaluation that has 
been retroactively in effect since May 1991 will necessarily 
be further extended back to this new effective date.  The RO 
must evaluate this period accordingly.  That question, 
however, is not before the Board.

The veteran has argued that he should have been diagnosed 
with depression in service.  Service medical records reflect 
that he had a personality disorder, whereas later records 
shortly after service reflect that he had depression or 
dysthymic disorder.  The gist of the veteran's argument is 
that he actually had depression in service, and therefore 
service connection should be effective from the date of his 
original 1967 claim, if not from the date of discharge.

It has already been conceded, however, by the grant of 
service connection, that he did have depression beginning in 
service.  This earlier grant by the Board was based upon new 
and material evidence obtained after the earlier 
disallowance--upon the reopened claim.

The next question, however, as with all service-connection 
claims which are granted (aside from the rating assigned) is 
the effective date of service connection.  The veteran's 
argument, if upheld, would vitiate the laws and regulations 
pertaining to effective dates: under his theory virtually 
every case of service connection would involve an effective 
date of the allowance all the way back to service.  Effective 
date criteria do not permit such a result on these facts.  As 
noted, the November 1967 decision was not appealed and became 
final.  The veteran's contention that his entitlement arose 
essentially at discharge from service is not controlling 
because the date of the reopened claim was not until June 
1990.

The veteran's recent statements about how he believes that 
postservice evidence now shows he had depression all along, 
are merely a belated notice of disagreement with the 1967 
denial.  He cannot file a valid notice of disagreement with 
the 1967 decision decades thereafter.  38 U.S.C.A. § 7105.  
Such statements about the proper diagnosis are irrelevant in 
this case.  His 1967 claim did not remain open, and thus on 
the facts of this case the date of his June 25, 1990 claim 
controls the effective date of service connection.

For the foregoing reasons, the veteran is only entitled to an 
effective date for service connection of major 
depression/dysthymic disorder of June 25, 1990.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date of June 25, 1990, for the 
grant of service connection for major depression/dysthymic 
disorder, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


